TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 17, 2021



                                      NO. 03-19-00583-CR


                              Derrick Jamal McKenzie, Appellant

                                                v.

                                  The State of Texas, Appellee



           APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
            BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                     AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.